Case 2:18-ml-02814-AB-FFM Document 677 Filed 12/05/19 Pagelof3 Page ID #:34342

Name
KNIGHT LAW GROUP, LLP
Steve Mikhov (SBN 224676)
stevemusfc@knightlaw.com
10250 Constellation Blvd. Suite 2500
Los Angeles, CA 90067

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

In Re Ford Motor Co. DPS6 Powershift Transmission Products CASE NUMBER
Liability Litigation
Plaintiff(s), 2:18-ml-02814-AB-FFM

 

APPLICATION OF NON-RESIDENT ATTORNEY
TO APPEAR IN A SPECIFIC CASE
Defendant(s), PRO HAC VICE

 

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signature, together with any attachment(s), to a single Portable Dacument Format (PDF) file.

(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
=> Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.

SECTION I - INFORMATION

 

 

 

 

 

 

 

Peck, Robert S.
Applicant's Name (Last Name, First Name & Middle Initial) check here if federal government attorney O
CENTER FOR CONSTITUTIONAL LITIGATION, P.C.
Firm/Agency Name
455 Massachusetts Avenue, N.W., Suite 152 (202)-944-2874 (646) 365-3382
Telephone Number Fax Number
Street Address
Washington, DC 20001 robert.peck@cclfirm.com
City, State, Zip Code E-mail Address

I have been retained to represent the following parties:
Knight Law Plaintiff(s) [x] Plaintiff(s) []] Defendant(s) [[] Other:
[_] Plaintiff(s) ([] Defendant(s) [] Other:

 

Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

 

 

 

 

Name of Court Date of Admission Active Member in Good Standing? (if not, please explain)
Supreme Court of the United States 1/1/2002 Yes
U.S. Court of Appeals for the Second Cir 5/8/2006 Yes
U.S. Court of Appeals for the Fourth Cir. 10/9/2009 Yes

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 3
Case 2:18-ml-02814-AB-FFM Document 677 Filed 12/05/19 Page2of3 Page ID #:34343

 

List all cases in which the applicant has applied to this Court for pro hae vice status in the previous three years (continue in Section IV if
needed):

se Ni r Title of Action Date of Application Granted / Denied?
No. 5:17-cv-0562 Cieslikowski v. FCA US LLC 11/5/2018 Granted

 

 

 

 

 

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

 

 

 

 

Has the applicant previously registered as a CM/ECF user in the Central District of California? [x] Yes ( No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above? [X] Yes (J No

 

Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ( "CM/ECF’) System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/EGF login and password, or the existing account you identified above
will be associated with your case.

SECTION I] - CERTIFICATION

I declare under penalty of perjury that:

(1) All of the above information is true and correct.

(2) Iam not a resident of the State of California. Iam not regularly employed in, or engaged in substantial business,
professional, or other activities in the State of California.

(3) Iam not currently suspended from and have never been disbarred from practice in any court.

(4) Lam familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section II below, who is a member in good standing of the Bar of this Court and
maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
Rule 83-2.1.3.4.

Dated 12/2/2019 Robert S. Peck
Applicant's Name (please type or print)

CEI AL

Afplicant's Signature

 

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3
Case 2:18-ml-02814-AB-FFM Document 677 Filed 12/05/19 Page 3of3 Page ID #:34344

 

SECTION III - DESIGNATION OF LOCAL COUNSEL

Mikhov, Steve B.
Designee’s Name (Last Name, First Name & Middle Initial)

 

 

 

 

 

 

Knight Law Group, LLP

Firm/Agency Name

10250 Constellation Blvd., Suite 2500 (310) 552-2250 (310) 552-7973
Telephone Number Fax Number

Street Address stevemusfc@knightlaw.com

Los Angeles, CA 90067 E-mail Address

City, State, Zip Code 224676

 

Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

Dated 12/2/2019 Steve B. Mikhov

EL type or print)

. Jak:
Designee’s Signature

 

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY

 

 

U.S. Ct. of Appeals for the 7th Circuit:10/9/2009, In good standing
U.S. Ct. of Appeals for the 8th Circuit:12/7/2015, In good standing
U.S. Ct. of Appeals for the 9th Circuit:2005, In good standing

U.S. Ct. of Appeals for the 11th Circuit: 6/9/2004, In good standing
US. Dist. Ct., N.D. Florida: 5/19/2009, In good standing

USS. Dist. Ct., $.D. NY:8/10/2012, In good standing

U.S. Dist. Ct., E.D. NY: 1979, In good standing

USS. Dist. Ct., W.D. Wisconsin: 2015, In good standing

U.S. Dist. Ct.. N.D. Illinois: 10/21/2015, In good standing

U.S. Dist. Ct., E.D., Ark: 10/2017, In good standing

District of Columbia: 7/10/1989, In good standing

New York: 5/21/1979, In good standing

 

 

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3
